Citation Nr: 1605069	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Service connection for cervical (C-5 and C-6) damage claimed as due to degenerative arthritis.

2. Service connection for lower back (L-4 and L-5) condition claimed as due to degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from November 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for cervical (C-5 and C-6) damage and a lower back (L-4 and L-5) condition.  

The Veteran filed a Notice of Disagreement (NOD) in September 2010.  A Statement of the Case (SOC) was issued in May 2012, and the Veteran filed his VA Form 9 in June 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2012 Substantive Appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local RO.  A hearing was scheduled in June 2015.  However, as it appeared that notice of this hearing was sent to an incorrect address in May 2015, clarification was requested as to whether the Veteran still desired a Board hearing.  In a December 2015 Motion to Remand submitted by the Veteran's representative, the Veteran reiterated his request for a Board hearing before a Veterans Law Judge sitting at the local RO.  VA regulations provide that a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. 
§ 20.700 (2015).  Under the circumstances of this case, a remand is necessary in order to afford the Veteran his requested Board hearing before a Veterans Law Judge sitting at the RO.

In addition, in the December 2015 Motion to Remand, the Veteran's representative provided a new address for the Veteran.  The RO should update its records to reflect the Veteran's current mailing address and phone number provided in the December 2015 Motion to Remand. 

Accordingly, the case is REMANDED for the following actions:

1. Update the Veteran's claims file to reflect the current phone number and address as documented in the December 2015 Motion to Remand. 

2. Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing before the Board at his local RO.  Notice of such hearing should be mailed to the Veteran at his current mailing address, with a copy provided to his representative.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



